IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                               IN RE INTEREST OF DESTINY U. ET AL.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


            IN RE INTEREST OF DESTINY U. ET AL., CHILDREN UNDER 18 YEARS OF AGE.

                                  STATE OF NEBRASKA, APPELLEE,
                                                  V.

                                      CLAUDIA F., APPELLANT.


                     Filed June 1, 2021.    Nos. A-20-828 through A-20-831.


       Appeals from the County Court for Scotts Bluff County: KRIS D. MICKEY, Judge.
Affirmed.
       Jessica R. Meyers, Deputy Scotts Bluff County Public Defender, for appellant.
       Danielle Larson, Deputy Scotts Bluff County Attorney, for appellee.
        Katy A. Reichert, of Holyoke, Snyder, Longoria, Reichert & Rice, P.C., L.L.O., guardian
ad litem.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       BISHOP, Judge.
                                         INTRODUCTION
        Claudia F. appeals the order of the county court for Scotts Bluff County, sitting as a juvenile
court, terminating her parental rights to her four children. We affirm.
                                           BACKGROUND
                                    PROCEDURAL BACKGROUND
       Claudia is the mother of Amber R., born in 2003; Destiny U., born in 2006; Anthony J.,
born in 2011; and Jasmine U., born in 2013. None of the children’s fathers have been a part of


                                                 -1-
their lives. Because none of the fathers are part of this appeal, they will not be discussed any
further.
         On March 21, 2020, the children were placed in the emergency temporary custody of the
Nebraska Department of Health and Human Services (DHHS) after Claudia was arrested for a
domestic assault incident with her live-in boyfriend. In addition to her incarceration, there were
concerns that Claudia had been physically neglecting the children. The children were placed in
foster care, where they have remained.
         The State filed four separately docketed juvenile cases, one for each child; however, the
allegations against Claudia in each case were the same. The State filed petitions on March 24,
2020, alleging that the children fell within Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2016) because
they were in a situation dangerous to life or limb or injurious to their health or morals, and/or
because their parent neglected or refused to provide proper or necessary subsistence, education, or
other care necessary for their health, morals, or well-being. The State specifically alleged that
Claudia was unable to meet the children’s needs for safety, stability, or basic care because of her
mental health. The State also alleged that Claudia was currently incarcerated.
         The State filed amended petitions on April 3, 2020, once again alleging that the children
fell within § 43-247(3)(a). This time, however, the State specifically alleged only that the children
lacked a safe and stable home.
         At the first appearance hearing, held telephonically on April 7, 2020, Claudia admitted to
the allegations in the amended petitions. Based on Claudia’s admissions, the juvenile court
adjudicated the children as being within the meaning of § 43-247(3)(a). The court ordered
“[p]re-dispositional services” to include counseling and hair follicle testing for the children; and
drug testing, a drug patch, and a parental capacity/dual diagnosis evaluation for Claudia.
         The disposition hearing was held telephonically on May 28, 2020. Exhibit 1 (May 8 DHHS
court report/case plan), exhibit 2 (three positive drug test results), and exhibit 3 (guardian ad litem
report) were received with no objection. The juvenile court adopted the provisions of the May 8
DHHS case plan and directed all parties to comply with its terms, including any court ordered
amendments. The DHHS case plan stated that Claudia would complete her parenting assessment
on May 18 and follow the recommendations, work with the family support provider and informal
supports, have supervised parenting time, complete Circle of Security, and maintain sobriety from
all substances and have all negative drug patch tests. The court further ordered that visitation was
to take place in a therapeutic setting, and that Claudia was to complete a parenting and substance
abuse evaluation, and participate in team meetings.
         On June 9, 2020, the children’s guardian ad litem filed a “Motion for Visitation Hearing,”
alleging that, based on conversations with the children and their counselors, it was in the children’s
best interests that the juvenile court’s order “further specify that the visits occur in a therapeutic
setting when therapeutically recommended.” (Emphasis in original.) After a hearing on July 2, the
court ordered visitation with Claudia be temporarily suspended.
         On July 17, 2020, the State filed a motion to terminate Claudia’s parental rights to the
children pursuant to Neb. Rev. Stat. § 43-292(2) and (4) (Reissue 2016). The State alleged that
Claudia substantially and continuously or repeatedly neglected and refused to give the juvenile or
a sibling of the juvenile necessary care and protection; Claudia was unfit by reason of debauchery,
habitual use of intoxicating liquor or narcotic drugs, or repeated lewd and lascivious behavior,


                                                 -2-
which conduct was seriously detrimental to the health, morals, or well-being of the juveniles; and
termination of Claudia’s parental rights was in the children’s best interests.
        A review hearing was held on August 25, 2020, at which an August 19 DHHS court
report/case plan was received without objection. The juvenile court adopted the provisions of the
August 19 case plan and directed all parties to comply with its terms, including any court ordered
amendments. The terms of the August 19 case plan remained the same as the May 8 case plan,
except the August 19 plan noted that Claudia did not make it to her May 18 parenting assessment
so it was rescheduled for August 31. The court further ordered Claudia to participate in drug testing
and to participate in her case plan. Suspended visitation was to continue as previously ordered.
                                      TERMINATION HEARING
        The termination of parental rights hearing was held on September 24, 2020. Several
witnesses testified, and numerous exhibits were received into evidence without objection. We
summarize the relevant evidence.
        Courtney Armstrong was the DHHS child and family services specialist supervisor
assigned to this family’s case. She testified that the children were removed from Claudia’s home
on March 21, 2020, because Claudia was arrested and incarcerated, and there was no caregiver
available for the children. DHHS provided the family numerous services, including case
management, out-of-home foster care, family support, supervised visitation, virtual visitation,
counseling, drug testing, letters of agreements for psychological assessments, gas vouchers, Circle
of Security, and peer support. Claudia’s communication with DHHS was “almost nonexistent.”
Armstrong stated, “There’s been little periods where we’ve been lucky to catch her, but it’s mostly
because we’re showing up at court.” When DHHS did see Claudia, they would talk to her, confirm
phone numbers and e-mail, and try to engage in conversation with her.
        Kimberly Brehm was a family support worker assigned to this case. She testified that she
supervised visits between Claudia and the children in April and May 2020. Because of the
COVID-19 pandemic, the visits took place via Zoom; Brehm would e-mail an invitation to Claudia
and the foster parents, and then Claudia and the children would visit on video while Brehm
supervised and monitored. There were supposed to be five visits per week, and each of the children
would get 15 minutes per visit. Claudia was not consistent in attending her visitation. In the
beginning, she did well, but then it tapered off, and “she’d make one or two a week.” Supervisor
Armstrong stated that Claudia attended only 39 percent of her visits; of the 48 visits offered, she
attended 19, and the other 29 were canceled or “no-showed.” Brehm “observed a lot of hesitation”
from the children during visits; Jasmine would stay on longer for the conversations, but the oldest
three children did not want to talk to Claudia. Brehm stated they “accused [Claudia] of being fake,
why are you smiling, you never smile you don’t act this way, why do you even care”; Brehm would
have to end those visits early. Armstrong testified that it was “very concerning” that the children
“had no desire to even make any sort of effort to talk to their mom.” In May, the visits moved from
supervised to a therapeutic setting, but no therapeutic visits occurred.
        Brehm stated she also provided family support to Claudia via Zoom. DHHS asked Brehm
to work with Claudia on employment, housing, treatment, and counseling, and to provide
transportation, if needed. Claudia also had to do a mental health evaluation, a parenting evaluation,
and a drug and alcohol evaluation. Brehm said it was “a struggle” just to get the 2 hours of support


                                                -3-
per week for which she was contracted. Claudia already had a job she enjoyed, so they did not
work on employment. Claudia was living with friends and not worried about a place to live, so she
and Brehm did not work on housing. Whenever Brehm brought up counseling and the evaluations,
Claudia’s response was, “‘I am taking care of it.’” Brehm asked Claudia if she needed rides, but
other than one request for a ride to a store, Claudia said she had friends driving her around. Brehm
stated, “Really anything I asked her -- the only thing she really wanted was she wanted to see her
kids [in person].” According to Brehm, Claudia believed the children were wrongly taken by the
State. And Claudia also, at times, blamed her oldest child, Amber, for the removal, stating that
Amber has brainwashed the other children.
        In addition to supervised visits and family support, Brehm provided some of the drug
testing for Claudia, utilizing a drug patch. Brehm would apply a patch to Claudia’s skin and tell
her to leave it there. Later, when Brehm removed a patch, it was packaged and sent to DHHS.
Brehm put two patches on Claudia. For both patches, Brehm was concerned with tampering
because when Brehm asked to see the patches during video visits, they were not in the same spot
where Brehm had put them.
        Supervisor Armstrong testified that Claudia had four drug patches sent to the lab. The patch
on April 19, 2020, was positive for methamphetamine. The patches on April 26 and May 4 were
both positive for methamphetamine and THC. And the patch on May 27 was positive for THC.
After May 27, drug patches were placed on Claudia, but when providers attempted to get the
patches off, Claudia refused or was unable to be located. Claudia was ordered to drug test at the
last court hearing, but she said she needed to run across the street to get something from the store
and then never returned.
        Amber, 17 years old, did not testify at the hearing, but her deposition was received into
evidence without objection. Amber described the physical harm Claudia caused her. When Amber
was younger, Claudia would pull Amber’s hair and “knock [her] against the wall, shove her head
into the wall,” and “push [her] down.” Amber stated “[t]here were times that [Claudia] got mad
that she’d stomp on me and there have been times where she’s made my nose bleed because she
hit me so hard.” Claudia would also “smack us with frying pans . . . . I know the frying pan, that
was a big thing for Destiny.” Amber confirmed that she witnessed Claudia physically harm her
younger siblings. At age 14, Amber “started fighting back in a sense,” not physically fighting
Claudia, but Amber said she “wasn’t going to let [Claudia] harm me [or my siblings].” Amber
stated, “When [Claudia would] like go after Destiny, I would be the one that stepped in and kind
of block her off and we’d get into it.”
        At age 13, Amber “really started” being the caretaker for her siblings. She bathed them,
made them food, made sure they got up in the morning, got them dressed and ready for school,
and made sure they did their homework. Amber was also their “emotional support.” Claudia “was
never someone that they could go to” if they had a problem.
        When Amber was a freshman in high school, she found out “for real” that Claudia was
using drugs. Amber witnessed Claudia use drugs. Amber said that Claudia used marijuana and
acid “in front of us,” “showed us what it was,” and offered it to “me and Destiny.” When asked if
Claudia used drugs up to the point that Amber and her siblings went into foster care, Amber
responded, “I think so because I seen her with it, we smelled it.”



                                               -4-
        Amber stated that during her lifetime, she had moved more times than she could count. The
family moved for “a lot of different reasons.” One time Claudia “couldn’t like keep up with the
rent or something so we were getting evicted,” “[a]nother time was because of an ex she didn’t
want to be with anymore so we moved,” other times Claudia “wasn’t stable and just couldn’t keep
a job or anything,” and “[o]ther times she just wanted to move just because she wanted to go
somewhere else and start again.” Amber confirmed that she had been homeless several times and
had attended “[p]robably more than” 10 different schools. Amber missed her entire sophomore
year of high school because Claudia did not enroll her in school. Amber started high school in
Gering, Nebraska, in the fall of 2019. Even though she “was behind a whole year’s worth” of
school credits, at the time of her deposition in September 2020, Amber was a senior and was “just
about to be” caught up on her credits because she worked hard over the summer.
        Amber explained her living situations from the previous years. When Amber was 16 years
old, Claudia, Claudia’s late husband, and the four children lived in Alabama. In Alabama, the three
younger children went to school, but Claudia never registered Amber in school. The children were
often left alone, one time for 3 weeks. During that 3-week period, Amber took care of her siblings
and rationed food out and made sure the younger siblings ate first. After the first 2 weeks, Claudia
“dropped off a couple of groceries and she left again” for another week without saying where she
was going. The children did not have a phone or car available to them, and there were no neighbors
nearby. After Claudia came back, they packed up and moved to Florida because Claudia’s husband
had been arrested. The family was in a Florida hotel room for a couple of months, and once again,
Amber did not go to school.
        They then moved back to Alabama for a while, and after Claudia’s husband got out on
bond they moved to Wyoming, where they lived in tents for a month or two. Amber said that the
tents were pitched “in some hills or something,” “[w]e didn’t take showers,” and the bathroom was
a “[h]ole in the ground.” Claudia and her husband would leave the children alone. Amber stated,
“It was hot,” “[t]here was no shade,” “[t]here was only the tents and the shrubs around us,” “[a]nd
we’d just be sitting there, in the sun all day”; there were “warm bologna sandwiches to eat” when
they got hungry. Amber said “[i]t was almost like rotting away.” One night in Wyoming, Amber
confronted Claudia and said they could not live like that anymore, that Claudia could not just leave
the children by themselves. Claudia and her husband started arguing and wanted to leave again,
but Amber “wasn’t having it.” Amber got in the bed of the truck and “wasn’t going to let them
leave,” but while Amber was in the bed of the truck, Claudia “took off going like 75 miles an hour
swerving the truck back and forth trying to I guess knock me off . . . until she dropped me off at a
hospital and left me.” The doctors and a law enforcement officer questioned Amber to find out
what happened, but she was “incoherent” and “overwhelmed” and “wasn’t able to explain
[herself],” so they transferred her to a youth crisis shelter. Amber was in the crisis shelter for a
week before Claudia came back and got her.
        The family then moved to Nebraska, near Scottsbluff, and lived in a camper; according to
Amber, it was “just about to be” school time. Claudia’s husband died within a couple of weeks of
Amber getting to Scottsbluff. After Claudia’s husband died, the family lived in a hotel for about a
month, and then the five of them moved into a three-bedroom apartment in Gering; this would
have been the fall of 2019.



                                               -5-
         In Gering, Claudia worked in a bakery. She subsequently met and started dating Brian D.
Claudia also “met these [two] other kids, they were like 18,” and they did not have a place to live,
so Claudia let them live in the family’s apartment; Brian also started living in the apartment as
well. Prior to Amber’s removal in March 2020, she witnessed domestic incidents between Claudia
and Brian. Amber said there would be times where they would “throw things, yell slurs at each
other,” “[t]hey’d put their hands on each other,” and “[o]ne time they punched a hole in the wall”;
“It just gets bad.”
          Amber was asked what her relationship with Claudia was like. Amber stated, “I mean I
care about her, I wouldn’t want her to die or anything like that, but she wasn’t a mother.” When
asked if she wanted to have a relationship with her mother, Amber responded:
         At this point I’d say she has had lots of chances to form that and I’ve always -- I’ve talked
         to her about it. I’ve -- I’ve tried. I don’t want to anymore because after her going through
         so many events in your life like that and seeing the same recurring things, there just comes
         a point to where you want the best for yourself and your siblings and not have to try for
         something that’s never going to happen anymore or try for something that the other person
         doesn’t even want.

Amber was “relieved” when she learned the State filed to terminate Claudia’s parental rights.
Amber believed termination was “what’s best” because Claudia was “just not capable of being a
mother.” “She’s not capable of taking care of children. She’s not capable of providing the
necessities a child needs to happily and safely grow up.”
        Destiny, 13 years old, did not testify at the hearing, but her deposition was received into
evidence without objection. Destiny stated that she has moved more than 10 times in her life, and
that she has attended “[p]robably more than 10 schools.” Like Amber, Destiny recounted the
family’s various living situations from the previous years. Destiny’s account of the family’s
various moves aligned with Amber’s account. Destiny stated that when the family was living in
Alabama, Claudia would frequently leave the children home alone, including one time when the
children were left alone for a 3-week period. Destiny said that during that 3 weeks, Amber “took
care of us” and there was “[v]ery little food.” Destiny also recounted living in tents in Wyoming
where it was “very hot, barely any food.” It was in Wyoming when Amber and Claudia got into
an argument. According to Destiny, Amber “jumped on the back of the pickup,” and Claudia and
her husband drove off. Claudia and her husband returned the next morning without Amber, and
Claudia would not say what happened to her. Claudia told the children to “‘grab all of [their] stuff’”
and put it in the truck, and they “just left” and went to Nebraska without Amber. Later, Claudia
told Destiny that Amber was in a shelter. Amber came back around the time that Claudia’s husband
got sick. Destiny stated that he “started puking out a lot of blood” and he was taken by ambulance
to the hospital; he eventually passed away. The family then moved to an apartment in Gering, and
Brian later moved in with them.
        Destiny stated that she and Amber cared for the younger children, even when Claudia was
present. They got the children dressed and fed them, Amber cooked, and Destiny “cleaned up after
them.” Destiny acknowledged that Claudia had physically hurt her; “she used her hand a lot and
she would throw stuff sometimes,” “[t]here was [sic] some times she used a frying pan.” Destiny
also witnessed Claudia physically harm her siblings; Claudia “hit them on their bottoms and


                                                -6-
sometimes face.” Destiny witnessed Claudia use drugs like marijuana and “coke,” and Claudia
would offer drugs to Destiny and Amber. Destiny did not feel safe when she lived with Claudia.
She described her relationship with Claudia as “bad,” and denied that it had ever been good.
Destiny did not want a relationship with Claudia and wanted Claudia’s parental rights terminated.
         Garret Blankenship, a clinical psychologist, did not testify at the hearing, but his deposition
was received into evidence without objection. Blankenship began working with Amber in April
2020, and continued to see her on a weekly basis. She was diagnosed with posttraumatic stress
disorder and a depressive disorder. The posttraumatic stress disorder stemmed from her
experiences with her mother. “In addition to nearly being thrown from [the back of] a moving
truck” and being left at a hospital by her mother, Amber “has experienced multiple different times
where she has been left to fend for herself and her siblings for anywhere from a few days to over
a couple of weeks,” sometimes having to ration food because there was not enough, or going
without food herself in order to feed her siblings. She was also exposed to physical violence and
domestic violence. Blankenship described Amber’s childhood as “[c]ruel, unusual, unnecessary,
[and] completely bereft of anything looking like a mother figure that was warm, affectionate,
caring, [or] considerate.” Blankenship “never once heard [Amber] refer to her mom or her
relationship with her mom with any level of positivity.” When the juvenile court suspended visits
with Claudia in June 2020, Amber’s response was “immediate relief.” During a subsequent
incident when Claudia showed up at school, Amber was concerned that her mother was attempting
to take her siblings and run. Moving forward, Amber does not want a relationship with her mother.
         Lori Rodriquez-Fletcher, a clinical therapist, began working with Destiny in June 2020,
and continued to see her on a weekly basis. Destiny was diagnosed with unspecified trauma and
stressor-related disorder, a parent-child relational issue, and some specific learning disorders.
Destiny identified some physical abuse, neglect, and feeling extremely fearful and unsafe. Destiny
reported being slapped and being hit with a belt and a pan. However, Destiny said that Amber took
the majority of the physical abuse because she would stand up to their mother and be the voice for
all of siblings. Destiny also disclosed seeing her mother use drugs.
         Rodriquez-Fletcher stated that Destiny reported moving a lot, and there was no closure in
the moves. “[M]ost of the time there was no plan for a move. It was something that they often did
if police became involved or they were being questioned at the school for attendance or if
somebody had made contact with them.” “[T]hey would oftentimes just pack up in the middle of
the night, not necessarily taking all of their belongings, but some of their stuff, and then going to
often a new state.” Destiny has a hard time trusting people.
         Rodriquez-Fletcher stated Destiny witnessed domestic violence between her mother and
her mother’s significant others. Destiny also talked about Amber being in the back of a truck and
their mother driving erratically “to the point that Destiny felt that Amber was going to die or be
killed,” and Amber was gone for a period of time after that. Destiny still felt unsafe at times. There
was a recent incident where her mother showed up to the school, and Destiny was worried that her
mother was trying to take her younger siblings or that she would be kidnapped. Destiny did not
want to go back to her mother, “[s]he’s fearful about that.” Destiny did not see her mother as a
caregiver. According to Rodriquez-Fletcher, Destiny had suffered a “[v]ery high” level of neglect.
Destiny needed to know what her future held, she needed normalcy and permanency.



                                                 -7-
         Erika Hoagland, a clinical therapist, began working with Anthony, age 9, in April 2020,
and continued to see him on a weekly basis. He was diagnosed with posttraumatic stress disorder,
attention deficit/hyperactive disorder, and a depressive mood disorder. Hoagland stated that
Anthony “reported seeing somebody die in front of his eyes.” He also reported being sexually
abused by one of Claudia’s boyfriends. Anthony struggles with trust, relationships, and
attachment. He “has a very disorganized attachment as far as he doesn’t know which caregivers or
which adults in his life are going to be there for him because the experiences that he’s had growing
up are I can’t depend on other people to be there for me so I have to be there for myself.” He
reported living in nine different states, and having gone to 9 or 10 different schools. Anthony “had
a lot of ruptures in relationships . . . moving in the middle of the night, not having the closure of
saying goodbye.” To be able to build trusting relationships Anthony needs consistency, and “[h]e
needs support from multiple caregivers in multiple settings of his life: Therapy, home, school, even
in his medical care.”
         Supervisor Armstrong testified that Anthony has muscular dystrophy which requires
special physical care. He has leg braces that he has to sleep with, he cannot walk for very long,
and he cannot do physical things. Medicaid was currently working on getting him a scooter so that
he will be able to increase his mobility. He needs a caregiver that is in tune with the special needs
of his body. Prior to being removed from Claudia’s home, Anthony did not have consistent medical
care; this was confirmed by Amber and Destiny in their depositions. Armstrong stated that when
he first came into DHHS care, Anthony’s life expectancy was “around his 20s,” but now that he
has had consistent medical care he is expected to live until around age 30 or 40.
         Hoagland testified that Anthony has a really good relationship with Amber and views her
as a mother figure. Amber is the closest attachment to a caregiver that he has had; she took care of
him and was the one that was there for him. Anthony is not angry or upset with his mother, “[h]e
just has expressed that he does not want a relationship with his mother at the present time.”
According to Hoagland, it is unusual to hear that from a child Anthony’s age; it comes from “[t]he
disorganized attachment, the inconsistency” and from “[f]eeling like I am not safe with Mom.”
Visitation with Claudia was inconsistent and Anthony “was excited when the visits did not
happen.”
         Irma Torres, a mental health practitioner, did not testify at the hearing, but her deposition
was received into evidence without objection. Torres worked with Jasmine, age 6, on a weekly
basis from April to August 2020. The themes that emerged during play therapy were “[l]ots of
anxiety, fears, safety concerns, her not feeling safe.” Torres wanted to invite Claudia to therapy to
work on her relationship with Jasmine. Torres reached out to Claudia “multiple times” by phone
and left voicemails, but did not receive a call back. When Torres discussed bringing Claudia into
therapy, Jasmine “would shut down,” and said “‘I don’t want to talk about her,’” “‘I don’t want to
see her.’” Torres stated that Jasmine needs a stable home that has structure and routine.
         Claudia testified on her own behalf. She believed the children’s removal was an error
because the domestic violence that led to her arrest was “a lie”; but she acknowledged that the
criminal case was still pending. Claudia stated that “[s]everal times” she did not get the invitations
for Zoom visits. When she did have Zoom visits, the format created difficulties because that was
not how she and her children normally talked to each other. Claudia did not believe that terminating
her parental rights was in her children’s best interests because she “took care of [her] kids.” If her


                                                -8-
rights were not terminated, she would continue to work on the case plan and recommendations in
the court report.
                                    JUVENILE COURT’S DECISION
        In an order entered on October 30, 2020, the juvenile court terminated Claudia’s parental
rights to the children after finding by clear and convincing evidence that statutory grounds for
termination existed pursuant to § 43-292(2) and (4), and that termination of her parental rights was
in the children’s best interests.
        Claudia appeals the juvenile court’s order.
                                    ASSIGNMENT OF ERROR
        Claudia assigns that the juvenile court erred by finding it was in the children’s best interests
to terminate her parental rights.
                                     STANDARD OF REVIEW
       An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the juvenile court’s findings. In re Interest of Leyton C. & Landyn C., 307 Neb.
529, 949 N.W.2d 773 (2020).
                                             ANALYSIS
                             STATUTORY GROUNDS FOR TERMINATION
        In order to terminate an individual’s parental rights, the State must prove by clear and
convincing evidence that one of the statutory grounds enumerated in § 43-292 exists and that
termination is in the children’s best interests. In re Interest of Leyton C. & Landyn C., supra.
        Although Claudia does not specifically assign error to the grounds for terminating her
parental rights, we briefly address those grounds for the sake of completeness. In its order
terminating Claudia’s parental rights to the children, the juvenile court found that statutory grounds
existed pursuant to § 43-292(2) and (4). Section 43-292(2) generally provides for termination of
parental rights when the parent has neglected and refused to give the necessary care to the juvenile
or a sibling of the juvenile.
        The record before us is replete with evidence of neglect. For example, Claudia often left
the children to fend for themselves for days or weeks at a time and she did not provide a sufficient
food supply. As a teenager, Amber had to take on the caretaker role for her younger siblings,
making sure they were bathed, fed, and got to school. Amber herself missed an entire year of
school because Claudia did not enroll her in school. Additionally, the children suffered physical
harm at the hands of Claudia. Our de novo review of the record clearly and convincingly shows
that grounds for termination of Claudia’s parental rights under § 43-292(2) were proven by
sufficient evidence.
        Any one of the bases for termination of parental rights codified by § 43-292 can serve as
the basis for the termination of parental rights when coupled with evidence that termination is in
the best interests of the child. In re Interest of Leyton C. & Landyn C., supra. Having determined
that the State proved § 43-292(2) as a statutory ground for termination, we need not consider the




                                                 -9-
sufficiency of the evidence concerning § 43-292(4). The next inquiry is whether termination is in
the children’s best interests.
                                  BEST INTERESTS AND UNFITNESS
        Under § 43-292, once the State shows that statutory grounds for termination of parental
rights exist, the State must then show that termination is in the best interests of the child. In re
Interest of Ryder J., 283 Neb. 318, 809 N.W.2d 255 (2012). A child’s best interests are presumed
to be served by having a relationship with his or her parent. This presumption is overcome only
when the State has proved that the parent is unfit. In re Interest of Leyton C. & Landyn C., supra.
In the context of the constitutionally protected relationship between a parent and a child, parental
unfitness means a personal deficiency or incapacity which has prevented, or will probably prevent,
performance of a reasonable parental obligation in child rearing and which has caused, or probably
will result in, detriment to a child’s well-being. Id. The best interests analysis and the parental
fitness analysis are separate inquiries, but each examines essentially the same underlying facts as
the other. Id.
        The evidence reveals that the children suffered instability and neglect for a number of
years. They have been subjected to physical harm by Claudia, and witnessed domestic violence
and drug use by Claudia; Claudia even offered drugs to Amber and Destiny. In her deposition,
Amber stated that Claudia “wasn’t a mother.” Blankenship described Amber’s childhood as
“[c]ruel, unusual, unnecessary, [and] completely bereft of anything looking like a mother figure
that was warm, affectionate, caring, [or] considerate.” It is clear from the evidence that prior to the
children’s removal, Amber, and to some extent, Destiny, were the caretakers for the younger
siblings.
        The children did not feel safe with Claudia. All four children expressed that they do not
want to see or talk to Claudia, and the three oldest stated that they do not want a relationship with
her. Amber believed termination was “what’s best” because Claudia was “just not capable of being
a mother.” “She’s not capable of taking care of children. She’s not capable of providing the
necessities a child needs to happily and safely grow up.” Destiny also wanted Claudia’s parental
rights terminated. According to Armstrong, Claudia had neglected the children, including neglect
of even the most basic human needs. Armstrong stated that DHHS supported the termination of
Claudia’s parental rights.
        These children need and deserve safety, stability, consistency, and permanency--all
necessities noted by the various therapists, and necessities that Claudia was unable or unwilling to
provide. We find that the State has rebutted the presumption of parental fitness as to Claudia. We
further find that there is clear and convincing evidence that it is in the best interests of the children
to terminate Claudia’s parental rights.
                                           CONCLUSION
       For the reasons stated above, we affirm the order of the juvenile court terminating Claudia’s
parental rights to Amber, Destiny, Anthony, and Jasmine.
                                                                                         AFFIRMED.




                                                 - 10 -